Citation Nr: 1533089	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-16 954	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbar strain, degenerative changes, and degenerative disc disease (low back disability) prior to May 21, 2014, and a disability rating in excess of 20 percent on and after May 21, 2014. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction rests with the VA RO in St. Paul, Minnesota, from which the appeal was certified.

In May 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected low back disability is more severe than the disability ratings of 10 percent prior to May 21, 2014, and 20 percent on and after May 21, 2014, reflect.  The record contains records from the Veteran's chiropractor, Dr. Storey, dated through November 2012.  However, during his May 2015 hearing, the Veteran testified that he had continued to see Dr. Storey for treatment of his low back disability.  As records of this continued treatment are likely to be pertinent in determining the appropriate disability rating for the Veteran's low back disability throughout the period on appeal, the Board finds remand is warranted so that they may be obtained. 

Additionally, it appears the Veteran receives continuous treatment through 
VA.  The Veteran testified during his hearing that he had an upcoming appointment in June 2015 to see VA spine specialists.  As these records may also be pertinent in determining the appropriate disability rating, the Board finds remand is warranted so that the RO may obtain any VA treatment records dated from December 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance, obtain and associate with the record medical records from Storey Chiropractic Clinic in Boise, Idaho, including all records dated from November 2012 to the present.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  After all development has been completed, re-adjudicate the claim of entitlement to a disability rating in excess of 10 percent for a low back disability prior to May 21, 2014, and a disability rating in excess of 20 percent on and after May 21, 2014.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




